         Case 3:20-cv-10622-KAR Document 29 Filed 11/16/20 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
______________________________________
                                            :
David Bidwell, on behalf of himself and all :
others similarly situated,                  : Civil Action No.: 3:20-cv-10622-KAR
                                            :
                         Plaintiff,         :
v.                                          :
                                            :
                                            :
                                            :
Express Scripts, Inc,                       :
                        Defendant.          :
______________________________________ :
                               STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety without prejudice and without costs to any party.

 David Bidwell                                 Express Scripts, Inc.

 ___/s/ Sergei Lemberg__________               __/s/ Christopher A. Smith____________

 Sergei Lemberg, Esq.                          Christopher A. Smith (pro hac vice)
 BBO No.: 650671                               Sarah L. Zimmerman (pro hac vice)
 LEMBERG LAW, LLC                              Aaron J. Chickos (pro hac vice)
 43 Danbury Road, 3rd Floor                    HUSCH BLACKWELL LLP
 Wilton, CT 06897                              190 Carondelet Plaza, Suite 600
 (203) 653-2250                                St. Louis, MO 63105
                                               P: (314) 480-1500
 Attorney for Plaintiff                        F: (314) 480-1505
                                               Chris.smith@huschblackwell.com
                                               Sarah.zimmerman@huschblackwell.com
                                               Aaron.chickos@huschblackwell.com

                                               Katherine R. Parsons, Bar No. 657280
                                               CREVIER & RYAN, LLP
                                               1500 Main Street, Suite 2316
                                               Springfield, MA 01115-5727
                                               P: (413) 787-2400
                                               F: (413) 781-8235
                                               kparson@crevierandryan.com

                                               Attorneys for Defendant

_____________________________
SO ORDERED
         Case 3:20-cv-10622-KAR Document 29 Filed 11/16/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2020, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
Massachusetts Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                             By_/s/ Sergei Lemberg_________

                                                     Sergei Lemberg




                                                2
